Quillian, Presiding Judge.
Defendant appeals his conviction for speeding, driving while license suspended and giving a false name to a law enforcement officer. Held:
The only error alleged is the denial of defendant’s motion for directed verdict, which was made on no specific grounds but argued on appeal that the state did not prove venue in Clarke County where the trial was held. The issue of venue was not raised at the trial.
All of the offenses arose from a Clarke County police officer stopping defendant for speeding. The officer testified that he was a member of the Clarke County Police Department who was parked in a parking lot along a highway and detected defendant speeding on his radar. He stopped defendant for speeding, which resulted in defendant giving a false name and the determination that his license *300had been suspended. The officer issued defendant a traffic ticket for speeding which indicated that the location of the violation was in Clarke County north of the City of Athens. Upon authentication by the officer the traffic ticket was admitted into evidence without objection and constitutes evidence of venue. That the trial court subsequently ruled that matters on the ticket and several other documents which were told to the officer by the defendant were not admitted for the truth thereof does not affect the truth of the officer’s notation of the location of the violation.
Decided February 2, 1983.
Howard Tate Scott, for appellant.
jKen Stula, Solicitor, for appellee.
“[W]here venue is not contested slight proof will suffice . . .” Carter v. State, 146 Ga. App. 681 (247 SE2d 191).
There being uncontested evidence of venue in Clarke County, the evidence did not demand a verdict of not guilty because of lack of proof of venue, and the trial court did not err in denying the motion for directed verdict. Code Ann., § 27-1802 (a) (Ga. L. 1971, pp. 460, 461); Salter v. State, 163 Ga. App. 655 (1) (294 SE2d 612).

Judgment affirmed.


Sognier and Pope, JJ., concur.